Case: 13-41278      Document: 00512735187         Page: 1    Date Filed: 08/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                August 15, 2014
                                    No. 13-41278
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTONIO BELMAN-HUIJON, also known as Antonio Belman-Huigon, also
known as Antonio Huigon-Belmon, also known as Gerardo Carrillo Perez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:13-CR-620-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Antonio Belman-Huijon (“Belman”) pleaded guilty to having been
unlawfully present in the United States after deportation, in violation of
8 U.S.C. § 1326. The district court departed below the advisory guidelines
range and sentenced him to 24 months of imprisonment. Belman appeals his
sentence.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41278    Document: 00512735187      Page: 2   Date Filed: 08/15/2014


                                 No. 13-41278

      Belman renews his assertions that the district court’s application of the
enhancement provision of U.S.S.G. § 2L1.2 violates the Constitution’s
guarantee of equal protection, as well as the Eighth Amendment’s prohibition
against cruel and unusual punishment.           However, the enhancement of
Belman’s sentence under § 2L1.2(b)(1)(A) did not violate his right to equal
protection of the law. See United States v. Cardenas-Alvarez, 987 F.2d 1129,
1134 (5th Cir. 1993). Additionally, his below-guidelines sentence is not grossly
disproportionate to his offense such that it violates the Eighth Amendment.
See id.
      In addition, Belman maintains that the two-year statutory maximum
sentence of § 1326(a) applies to him and that his sentence is unconstitutional
because the convictions used to enhance his sentence were not alleged in his
indictment.    As Belman acknowledges, his argument is foreclosed by
Almendarez-Torres v United States, 523 U.S. 224, 226-27 (1998). See United
States v. Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007).
      AFFIRMED.




                                       2